MEMORANDUM **
Alton Anthony Robertson appeals pro se from the district court’s order denying his motion for modification of sentence under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Robertson contends that the district court erred by failing to determine whether Amendment 506 of the United States Sentencing Guidelines applied retroactively to his sentence. Further, Robertson argues that Amendment 506 qualifies him for a reduction in sentence. We disagree.
It is undisputed that Amendment 506, if applicable, would be retroactive. See U.S.S.G. § lB1.10(c).
Robertson was sentenced pursuant to 18 U.S.C. § 2113(d). Because section 2113(d) authorizes no sentence enhancement provisions that have any effect on the statutory maximum, Amendment 506 is inapplicable to Robertson’s sentence. See U.S.S.G.App. C, Amendment 506 (amending definition of “offense statutory maximum”); United States v. Townsend, 98 F.3d 510, 513 (9th Cir.1996) (per curiam) (noting that because Amendment 506 has no effect on the statutory maximum sen*140tence for a violation of § 2113(a), it was inapplicable to appellant’s sentence). Consequently, the district court properly denied Robertson’s section 3582(c)(2) motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.